Citation Nr: 0204778
Decision Date: 05/20/02	Archive Date: 08/16/02

DOCKET NO. 99-15 537               DATE MAY 20, 2002

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in Columbia, South Carolina

THE ISSUES

1. Entitlement to an increased rating for service-connected
degenerative joint disease, right knee, currently evaluated as 20
percent disabling.

2. Entitlement to an increased rating for service-connected
degenerative joint disease, left knee, currently evaluated as 20
percent disabling.

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United
States

ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel

INTRODUCTION

The veteran had active military service from February 1984 to March
1996.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a May 1999 rating decision in which the RO denied an
increased rating for service-connected bilateral knee, degenerative
joint disease. The veteran filed a notice of disagreement in the
same month, and a statement of the case (SOC) was issued in July
1999. The veteran submitted a substantive appeal in July 1999, and
requested a Board hearing at a local VA office. In March 2000, the
Board remanded the case to the RO for failure to schedule a Board
hearing. A Board videoconference hearing was scheduled for June 13,
2000; however, the veteran failed to appear. The case was
subsequently returned to the Board.

In July 2000, the Board remanded the case for readjudication
consistent with cited court precedent and regulatory criteria, and
for further evidentiary development. Per Board remand instruction,
the RO issued a supplemental SOC in November 2001.

FINDINGS OF FACT

1. Service connected right knee is manifested by mild to moderate
degenerative change; extension to 0 degrees and flexion to 135
degrees; objective evidence of pain at the extremes of motion; and
no recurrent subluxation or lateral instability.


2. Service connected left knee disability is manifested by x-ray
evidence of moderate degenerative change; extension to 0 degrees
and flexion to 135 degrees; objective evidence of pain at the
extremes of motion; and no recurrent subluxation or lateral
instability.

2 -

CONCLUSIONS OF LAW

1. The criteria for the assignment of a rating in excess of 20
percent for degenerative joint disease of the right knee have not
been met. 38 U.S.C.A. 1155, 5100, 5102, 5103, 5103A, 5107 (West
1991 & West Supp. 2001); 38 C.F.R. 4.14, 4.20, 4.40, 4.45, 4.71a,
Diagnostic Code (DCs) 5003, 5256, 5257, 5260, 5261 (2001); 66 Fed.
Reg. 45, 620, 45, 630 (August 29, 2001) (to be codified at sections
including 38 C.F.R. 3.102, 3.159 and 3.326).

2. The criteria for the assignment of a rating in excess of 20
percent for degenerative joint disease of the right knee have not
been met. 38 U.S.C.A. 1155, 5100, 5102, 5103, 5103A, 5107 (West
1991 & West Supp. 2001); 38 C.F.R. 4.40, 4.45, 4.71a, Diagnostic
Code (DCs) 5003, 5256, 5257, 5260, 5261 (2001); 66 Fed. Reg. 45,
620, 45, 630 (August 29, 2001) (to be codified at sections
including 38 C.F.R. 3.102, 3.159 and 3.326).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

Historically, in July 1996, the veteran was granted service
connection for degenerative changes of the right and left knee,
separately evaluated as 20 percent disabling. At that time, the
disability was rated under Diagnostic Code 5003-5257. The RO based
its rating on the findings of a June 1996 VA examination report,
presenting diagnoses of bilateral knee arthritis and significant
bilateral chondromalacia patellae. (Chondromalacia patellae is pain
and crepitus over the anterior aspect of the knee, particularly in
flexion, with softening of the cartilage on the articular surface
of the patella. Dorland's Illustrated Medical Dictionary 344 (29th
ed. 2000).). In March 1999, the veteran filed a claim for an
increased rating for his service-connected bilateral knee
disability. He identified the Columbia VA Medical Center (VAMC)
(also known as the Dorn VAMC) and the Greenville VA Outpatient
Clinic (VAOPC) as sources of relevant treatment. The RO requested

3 -

VA outpatient treatment records for the period between July 1998 to
April 1999. The VA treatment records indicated that the veteran was
examined in February 1999 following complaints of bilateral knee
pain, especially on exertion. The veteran indicated that he
received no private treatment. On physical examination, the medical
provider noted right-knee pain on external rotation and left-knee
pain on internal rotation. Deep tendon reflexes (DTR) testing of
the legs were graded 1 to 2+. The examiner provided a diagnosis of
degenerative joint disease. During a physical therapy consultation
in March 1999, the veteran demonstrated full range of motion of the
legs. The physical therapist observed patellar mobility within
normal limits. (The patella is also called the knee cup. Dorland's
Illustrated Medical Dictionary at 1335.). Mild crepitus was noted
in the right knee. (Joint crepitus is the grating sensation caused
by the rubbing together of the dry surfaces of the joints. Id. at
418.). Muscle strength of the quadriceps was graded 4+/5 for the
right leg and 4-/5 for the left leg. Muscle strength of the
hamstrings was graded 4+/5 for the right leg and 4-/5 for the left
leg. On evaluation of stability, mild tibial translation was noted
in the right leg, and no instability was noted in the left leg.

A VA examination was provided in May 1999. The VA physician
reported the following findings on physical examination of the
knees:

Examination of the knees reveals that he has considerable
tenderness about the patellae bilaterally. He has some apprehension
with any manipulation of the patella bilaterally. The patellae are
most tender on the lateral aspect. The medial and lateral femoral
condyles are tender to palpation. Range of motion of the knee is
from 0 to 135 degrees of flexion bilaterally. Both knees are stable
to varus and valgus and anterior and posterior drawer stresses.
Both knees have a positive apprehension sign, although this is more
markedly positive on the left than on the right. Both knees have
tenderness with patellofemoral compression and crepitus with this
maneuver. Both knees have negative McMurray's, Lachman's and pivot
shift test signs.

4 -

(The McMurray's test is a test for a tom meniscus. Id. at 1371. The
Lachman's test is a test for severe knee injury. Id. at 1807. The
pivot shift test sign is a sign of anterior cruciate ligament
disruption. Id. at 1808.). The VA physician diagnosed bilateral
knee, patellofemoral joint disease, with early degenerative joint
disease. X-ray examination of the right knee showed small
osteophytes (bone spurs) in the tibial spines and in the superior
patellar. There was no joint space narrowing or patellar tilt, and
the patellofemoral joint was deemed normal. X-ray examination of
the left knee showed a large marginal bone spur off the superior
patella, with patellofemoral joint space narrowing and mild
chondromalacia suggested. (Chondromalacia is the softening of the
articular cartilage, most frequently in the patella. Id. at 344.).
The medial and lateral joint compartments were maintained, with no
patellar tilt.

By rating action of May 1999, the RO continued the ratings assigned
for service connected knee disabilities. The diagnostic code cited
was 5003-5259. It appears that this may have been a typographical
error as DC 5259 provides only for a 10 percent rating.

Following July 2000 Board remand instruction, in October 2000, the
RO requested that the veteran identify VA and non-VA sources of
treatment for his bilateral knee disability. There is no evidence
that the veteran responded. Furthermore, the RO obtained updated
treatment records from the Columbia VAMC. According to the VA
outpatient treatment records obtained, during a routine visit
scheduled in December 2000, the veteran complained that his knees
continued to "cause some problems." On physical examination of the
extremities, limited range of motion and crepitus of the knees was
noted.

Another VA examination was provided in July 2001, per Board remand
instruction. On physical examination, the following clinical
findings were reported:

[The veteran] reveals range of motion from 0 to 135 degrees with
some pain at the extremes of flexion. Evaluation of his patella
shows apprehension with his bilateral patellas with lateral stress

5 -

with greater apprehension on the left versus the right. He has no
evidence of ability to subluxate or dislocate the patella today. He
does have pain with patellar grind and pain along the medial and
lateral aspect of the patella as well as significant patella
femoral crepitus. His strength is 4+/5 in his bilateral quadriceps
and his hamstring strength is 4+/5 in his bilateral lower
extremities. He does not have any excess fatigability secondary to
his knee pain. His knee is stable in the anterior, posterior, and
varus valgus planes, and he has no effusion, no evidence of any
medial joint line or lateral joint line tenderness and negative
McMurray's sign [sic].

The VA examiner diagnosed bilateral anterior knee pain, status post
multiple patellar dislocations. He found no evidence of current
patellar subluxation or dislocation, but observed significant
patella-femoral pain and crepitus, with chondromalacia likely, and
possible early patella-femoral joint degenerative changes. He
opined that such chondromalacia of the patella was likely to result
in flare-ups, limiting functional ability, especially with long
periods of squatting, stair climbing, or lifting of heavy objects.
The VA examiner added that the veteran's disability was unlikely to
affect range of motion, but could cause significant pain with
extensive activity. On x-ray examination, the right knee showed
mild to moderate degenerative change in all three joint
compartments. The veteran's left knee showed moderate degenerative
change in all three compartments.

In a November 2001 Supplemental Statement of the Case, the RO
discussed why the veteran's actual and functional ranges of motion
of the knees did not warrant a higher rating. The RO also noted
that a separate rating was not warranted for instability as the
knees were found to be stable on VA examinations. In addition, it
was noted that the veteran was being evaluated under the provisions
of DC 5260.

6 -

II. Analysis

Initially, the Board notes that, for purposes of determining that
an increased rating is warranted, the primary focus is upon the
current severity of the disability, as reflected by the most
current evidence of record. Francisco v. Brown, 7 Vet. App. 55, 57-
58 (1994). In this regard, the Board observes that the record
satisfactorily reveals the current state of the veteran's service-
connected disabilities.

Disability rating assignments are based on the average impairment
of earning capacity from specific types of diseases and injuries,
as enumerated in VA's Schedule for Rating Disabilities. 38 U.S.C.A.
1155 (West 1991); 38 C.F.R. Ch. 1, Part 4, Subpart B (2001).
Specified diseases and injuries are identified by separate,
numerical diagnostic codes, subdivided by percentages of
disability. Id Where there is a question as to which of two
percentage-evaluations shall be applied, the higher evaluation will
be assigned if the disability picture more nearly approximates the
criteria required for that rating. See 38 C.F.R. 4.7. Otherwise,
the lower rating will be assigned. Id. When an unlisted condition
is encountered, it will be permissible to rate under a closely
related disease or injury in which the functions affected,
anatomical localization, and symptomatology are closely analogous.
38 C.F.R. 4.20.

The veteran and his representative contend that his service-
connected right knee and left knee disorders are more disabling
than currently evaluated and warrant a higher rating. As the
veteran and his representative have expressed general disagreement
with the assignment of the rating, the Board construes the appeal
as an appeal for the maximum benefits allowable by the rating
criteria. See AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that the veteran alleges debilitating right-knee
and left-knee pain. Therefore, in consideration. of any functional
loss due to pain and functional loss due to weakness, fatigability,
incoordination, or pain on movement of the joints, the Board
observes the provisions of 38 C.F.R. 4.40, 4.45, respectively. 38
C.F.R.

7 -

4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 206
(1995); VAOPGCPREC 9-98 (August 14,1998) (holding section 38 C.F.R.
4.40, 4.45 applicable when evaluating arthritis under 38 C.F.R.
4.71a, Diagnostic Codes (DCs) 5003, 5010, and semilunar cartilage
removal, DC 5259); VAOPGCPREC 36-97 (December 12, 1997) (construing
38 C.F.R. 4.40 and 4.45 as applicable to diagnostic codes
implicitly involving loss of range of motion, i.e., DC 5293
pertaining to intervertebral disc syndrome). However, if the
maximum schedular rating is in effect for loss of motion of a
joint, and the disability does not meet the criteria for a higher
evaluation under any other applicable DC (after all other potential
DCs have been considered), further consideration of functional loss
may not be required. Johnston v. Brown, 10 Vet. App. 80 (1997).

Generally, the evaluation of the same disability or the same
manifestations of disability under multiple diagnoses (i.e.,
pyramiding) is to be avoided. 38 C.F.R. 4.14. However, where there
is competent evidence of arthritis and instability of the knee,
separate ratings may be assigned for both limitation of motion of
the knee and instability of the knee without violating the
prohibition against pyramiding. VAOPGCPREC 23-97 (July 1, 1997)
(holding that arthritis and instability of the knee may be rated
separately under 38 C.F.R. 4.71a, DCs 5003-10, 5257).

Most recently, the RO has rated the veteran's service-connected
right knee and left knee disorders as 20 percent disabling under
the criteria of 38 C.F.R. 4.71a, Diagnostic Code (DC) 5260, as
follows:

5260 Leg, limitation of flexion of: 
Flexion limited to 15 deg          30 
Flexion limited to 30 deg          20 
Flexion limited to 45 deg          10 
Flexion limited to 60 deg           0

38 C.F.R. 4.71a, DC 5260.

8 -

The Board has reviewed several diagnostic codes representing
closely related diseases or injuries of the knee that provide for
ratings (or combined ratings) in excess of 20 percent. For
degenerative arthritis, hypertrophic or osteoarthritis, the rating
criteria are as follows:

Degenerative arthritis established by X-ray findings will be rated
on the basis of limitation of motion under the appropriate
diagnostic codes for the specific joint or joints involved (DC 5200
etc.). When however, the limitation of motion of the specific joint
or joints involved is noncompensable under the appropriate
diagnostic codes, a rating of 10 pct is for application for each
such major joint or group of minor joints affected by limitation of
motion, to be combined, not added under diagnostic code 5003.
Limitation of motion must be objectively confirmed by findings such
as swelling, muscle spasm, or satisfactory evidence of painful
motion. In the absence of limitation of motion, rate as below:

With X-ray evidence of involvement of 2 or more major joints or 2
or more minor joint groups, with occasional incapacitating
exacerbations .............................................. 20

With X-ray evidence of involvement of 2 or more major joints or 2
or more minor joint groups.................................... 10

Note (1): The 20 pct and 10 pct ratings based on X-ray findings,
above, will not be combined with ratings based on limitation of
motion.

9 -

Note (2): The 20 pct and 10 pct ratings based on X-ray findings,
above, will not be utilized in rating conditions listed under
diagnostic codes 5013 to 5024, inclusive.

38 C.F.R. 4.71a, DC 5003.

Under 38 C.F.R. 4.71a, DC 5256, pertaining to ankylosis of the
knee, disorders are rated as follows:

5256 Knee, ankylosis of: 
Extremely unfavorable, in flexion at an angle of 45 deg. or
more                                      60 
In flexion between 20 deg. and 45 deg     50
In flexion between 10 deg. and 20 deg     40
Favorable angle in full extension, or in slight flexion- 
between 0 deg. and 10 deg                 30

38 C.F.R. 4.71a, DC 5256. (Ankylosis is the immobility and
consolidation of a joint due to disease, injury, or surgical
procedure. Dorland's Illustrated Medical Dictionary at 91.).

Another diagnostic code under which the veteran could be rated
pertains to not otherwise specified impairment of the knee, DC
5257:

5257 Knee, other impairment of: 
Recurrent subluxation or lateral instability: 
Severe                   30 
Moderate                 20 
Slight                   10

38 C.F.R. 4.71a, DC 5257. (Subluxation is an incomplete or partial
dislocation.. Dorland's Illustrated Medical Dictionary at 1719.).

10-

The additional rating criteria for limitation of motion of the leg
are as follows:

5261 Leg, limitation of extension of:
Extension limited to 45 deg....................50 
Extension limited to 30 deg....................40 
Extension limited to 20 deg....................30 
Extension limited to 15 deg....................20 
Extension limited to 10 deg....................10 
Extension limited to 5 deg......................0

38 C.F.R. 4.71a, DC 5261.

The following codes are also available for rating knee
disabilities. However, rating the veteran under either code would
not be of any advantage to him.

Cartilage, semilunar, dislocated, with frequent episodes of
"locking," pain, and effusion into the joint                 20

38 C.F.R. 4.71a, DC 5258.

Cartilage, semilunar, removal of, symptomatic                10

38 C.F.R. 4.71a, DC 5259.

As an initial matter, the Board finds that a higher rating is not
warranted under the diagnostic code used by the RO in evaluating
the veteran's bilateral knee disability, i.e., 38 C.F.R. 4.71, DC
5260 (pertaining to limitation of leg flexion). Based on the
evidence of record, the veteran has not demonstrated the requisite
right or left leg limitation of flexion, even considering
functional loss, to warrant the next higher rating. Notably, during
the July 2001 VA examination, the veteran demonstrated flexion to
135 degrees, with pain at the extremes of flexion. There is no
contrary evidence of record. The veteran's limitation of leg
flexion, bilaterally, fails to

- 11 -

accomplish the specified flexion limitation of 15 degrees needed
for a 30 percent rating. 38 C.F.R. 4.71a, 5 260. The Board finds
that ratings in excess of 20 percent rating under 38 C.F.R. 4.71a,
DC 5003-5260 for degenerative arthritis are not appropriate for the
right knee and left knee, respectively, as the veteran does not
experience impairment comparable to the enumerated criteria for the
next higher rating. 38 C.F.R. 4.71a, DCs 5003. The current 20
percent rating encompasses radiological evidence of degenerative
arthritis of the knee, bilaterally, and evidence of functional loss
due to pain, crepitation, and possible flare-up. Id. 38 C.F.R. 4.7,
4.71a, DC 5003. While DC 5256 provides for a rating in excess of 20
percent, application of this code is inappropriate as the veteran
has not been diagnosed with ankylosis of the knee. Furthermore, the
veteran may not be rated by analogy to this code as he does not
suffer functional immobility; medical evidence demonstrates that
the veteran can flex and extend his legs to a large degree without
pain.

Consideration has also been given to whether a separate rating may
be assigned for any existing recurrent subluxation or lateral
instability pursuant to 38 C.F.R. 4.71a, DC 5257. The Board finds
probative the findings of the May 1999 and July 2001 VA examiners,
who both noted that the veteran's knees were stable, bilaterally.
In addition, the July 2001 VA examiner specifically observed no
evidence of subluxation or dislocation of the patella. A February
1999 outpatient treatment note indicates mild tibial translation,
but evidence of instability was not confirmed on two subsequent VA
examinations which included tests for stability. In the absence of
confirmed evidence of instability, a separate rating pursuant to DC
5257 is not warranted.

Finally, a higher rating is not warranted under DC 5261. During the
July 2001 VA examination, the veteran demonstrated bilateral leg
extension to 0 degrees, with discomfort at the extreme of motion.
There is no contrary evidence of record. A rating higher than the
20 percent assigned would be warranted under this diagnostic code
only if the veteran's right or left leg extension was limited to 20
degrees, actually or functionally. This has not been demonstrated
by the evidence of record as extension is normal, with pain only at
the extremes of motion. Also, as noted

12 -

above, the VA examiner at the July 2001 examination opined that
range of motion would not be affected during flare-ups. Any pain
caused by functional loss is included in the ratings assigned.

The Board acknowledges the veteran's representative has pointed to
a June 1996 VA examination as substantiating evidence. The June
1996 VA examination has been considered in reviewing the medical
history of the veteran's disabilities. However, the June 1996 VA
examination cannot serve as current evidence for the purpose of an
increased rating determination.

As a final matter, the Board notes that during the pendency of this
appeal, the Veterans Claims Assistance Act of 2000 has redefined
the duty to assist the veteran regarding his claim. Veterans Claims
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096
(current version at 38 U.S.C.A. 5100, 5102, 5103, 5103A, 5107 (West
Supp. 2001)). The Veterans Claims Assistance Act of 2000 revised
section 5103 to impose on VA, upon receipt of a complete or
substantially complete application, a duty to notify the veteran of
any information, and any medical or lay evidence, not already
submitted that is necessary to substantiate the claim. 38 U.S.C.A.
5103(a). The new law also provides that VA shall make reasonable
efforts to assist a veteran in obtaining evidence necessary to
substantiate his claim, and provide a medical examination when such
an examination is necessary to make a decision on the claim. 38
U.S.C.A. 5103A (a)(1), (d); see also the implementing regulations
at 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be codified at
sections including 38 C.F.R. 3.102, 3.159 and 3.326). However, VA
is not required to provide assistance "if no reasonable possibility
exists that such assistance would aid in substantiating the claim."
38 U.S.C.A. 5103A(a)(2); 66 Fed. Reg. 45,620,45,631 (to be codified
at 38 C.F.R. 3.159(d)(2) ("VA will discontinue providing assistance
in obtaining evidence for a claim if the evidence obtained
indicates that there is no reasonable possibility that further
assistance would substantiate the claim.")).

In this regard, the Board finds that, by virtue of the July 2000
Board remand, the RO's subsequent inquiry in October 2000, the SOC,
and the SSOC, the veteran and

- 13 -

his representative were clearly advised of the types of evidence
necessary to substantiate the claim. Furthermore, the RO has
undertaken to obtain all identified VA medical records; the veteran
denied private medical treatment during his February 1999 VA
outpatient visit. The Board also observes that two VA examinations
were provided in the course of the appeal. In conclusion, the Board
determines that all issues on appeal have been substantially
developed, and no further assistance is warranted pursuant to the
Veterans Claims Assistance Act of 2000. See generally 38 U.S.C.A.
5102, 5103, 5103A.

ORDER

An increased rating in excess of 20 percent for service-connected
degenerative joint disease of the right knee is denied.

An increased rating in excess of 20 percent for service-connected
degenerative joint disease of the left knee is denied.

Iris S. Sherman 
Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

14 -

 These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel.

 In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

 - 15 -




